                 Case 2:20-mj-00892-VCF Document 20
                                                 21 Filed 10/26/20
                                                          10/27/20 Page 1 of 5




1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar Number 13644
     JIM W. FANG
3    Assistant United States Attorney
     501 Las Vegas Blvd. South, Ste. 1100
4    Las Vegas, Nevada 89101
     Tel: 702.388.6317 / Fax: 702.388.6418
5    jim.fang@usdoj.gov

6    Attorneys for the United States

7                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
8
     UNITED STATES OF AMERICA,                          Case No. 2:20-mj-00892-VCF
9
                     Plaintiff,                         Stipulation
                                                            Order   to Continue the Preliminary
10                                                      Hearing (First Request)
            v.
11
     KENNETH GREENLAND and
12
     BRITTANY GRIESEL,
13
                     Defendants.
14

15

16          It is hereby stipulated and agreed, by and between Nicholas A. Trutanich, United

17   States Attorney, through Jim W. Fang, Assistant United States Attorney, Sylvia A. Irvin,

18   Assistant Federal Public Defender, counsel for Defendant Kennett Greenland, and

19   Maysoun Fletcher, Esq., counsel for Defendant Brittany Griesel, that the preliminary

20   hearings in the above-captioned matter for Greenland and Griesel, previously scheduled for

21   October 30, 2020, at 4:00 p.m., be vacated and continued until a time convenient to the

22   Court, but no earlier than 30 days from the current setting.

23          1.       Federal Rule of Criminal Procedure Rule 5.1(d) provides that “[w]ith the

24   defendant’s consent and upon a showing of good cause—taking into account the public
                 Case 2:20-mj-00892-VCF Document 20
                                                 21 Filed 10/26/20
                                                          10/27/20 Page 2 of 5




1    interest in the prompt disposition of criminal cases—a magistrate judge may extend the time

2    limits [for preliminary hearings] one or more times.” Here, the parties desire to explore the

3    potential to resolve this matter before defendants are formally charged by a criminal

4    indictment.

5           2.       In that regard, the government will be providing defense counsels with limited

6    Rule 16 discovery in order to facilitate pre-indictment resolution. Defense counsels will need

7    additional time to review the discovery and discuss the case with their respective clients

8    prior to a preliminary hearing or indictment.

9           3.       This continuance is not sought for the purposes of delay, but to allow defense

10   counsels an opportunity to examine the merits of this case before a potential resolution can

11   be reached between the parties.

12          4.       Defendants are not in custody and agree to the continuance.

13          5.       Denial of this request could result in a miscarriage of justice, and the ends of

14   justice served by granting this request outweigh the best interest of the public and the

15   defendants in a speedy trial.

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///
                                                  2
                 Case 2:20-mj-00892-VCF Document 20
                                                 21 Filed 10/26/20
                                                          10/27/20 Page 3 of 5




1           6.       The additional time requested by this stipulation is excludable in computing

2    the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.

3    § 3161(b), and considering the factors under 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv).

4           DATED this 26th day of October, 2020.

5    NICHOLAS A. TRUTANICH
     United States Attorney
6
     s/Jim W. Fang                                     s/ Sylvia A. Irvin
7    JIM W. FANG                                      SYLVIA A. IRVIN
     Assistant United States Attorney                 Assistant Federal Public Defender
8    Counsel for the United States                    Counsel for Defendant Greenland
9                                                     s/ Maysoun Fletcher
                                                      MAYSOUN FLETCHER, ESQ.
10                                                    Counsel for Defendant Griesel
11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                3
                 Case 2:20-mj-00892-VCF Document 20
                                                 21 Filed 10/26/20
                                                          10/27/20 Page 4 of 5




1                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,
3
                     Plaintiff,
4
            v.                                            Case No. 2:20-mj-00892-VCF
5
     KENNETH GREENLAND and                                FINDINGS AND ORDER
6
     BRITTANY GRIESEL,
7
                     Defendants.
8

9

10          Based on the pending Stipulation between the defense and the government, and good

11   cause appearing therefore, the Court hereby finds that:

12          1.       The parties desire to continue the preliminary hearing to facilitate pre-

13   indictment resolution, and the government will be providing defense counsels with limited

14   Rule 16 discovery for that purpose. Defense counsels will need additional time to review the

15   discovery and discuss the case with their respective clients prior to a preliminary hearing or

16   indictment. The Court finds good cause to continue the hearing to allow the parties to reach

17   a pre-indictment resolution.

18          2.       Both counsels for defendants and counsel for the government agree to the

19   continuance.

20          3.       Defendants are not in custody and agree to the continuance.

21          4.       The continuance is not sought for the purposes of delay, but to allow defense

22   counsels an opportunity to examine the merits of this case before a potential resolution can

23   be reached between the parties.

24
                                                  4
                 Case 2:20-mj-00892-VCF Document 20
                                                 21 Filed 10/26/20
                                                          10/27/20 Page 5 of 5




1           5.       Denial of this request could result in a miscarriage of justice, and the ends of

2    justice served by granting this request outweigh the best interest of the public and the

3    defendants in a speedy trial.

4           6.       The additional time requested by this stipulation is excludable in computing

5    the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.

6    § 3161(b), and considering the factors under 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv).

7           THEREFORE, IT IS HEREBY ORDERED that the preliminary hearing in the

8    above-captioned matter currently scheduled for October 30, 2020, at 4:00 p.m. be vacated

9    and continued to November
                      _________________________,         at _______.
                               30, 2020 at 4:00 pm in LV Courtroom 3D before Magistrate Judge Cam Ferenbach.

10                      27
            DATED this _____ day of October, 2020.

11

12                                                _______________________________________
                                                   HONORABLE CAM FERENBACH
13                                                 UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24
                                                   5
